Case 3:21-cv-00054-REP Document 8 Filed 02/03/21 Page 1 of 2 PagelD# 53

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

SENATOR AMANDA F. CHASE,

Plaintiff,

Civil Action No. 3:21-cv-54

SENATE OF VIRGINIA, et al.,

Defendants.

ORDER

For the reasons set forth on the record during the conference
calls on February 2, 2021, and by agreement of the parties, it is
hereby ORDERED that:

(1) By February 3, 2021, Plaintiff will file a memorandum of
law in support of the MOTION FOR TEMPORARY INJUNCTION (ECF No. 3);
and

(2) Until further order of the Court, Defendants need not
file a response to Plaintiff’s MOTION FOR TEMPORARY INJUNCTION
(ECF No. 3); and

(3) By February 15, 2021, Defendants will file their Answers
and their Motion to Dismiss challenging subject matter
Jurisdiction under Fed. R. Civ. P. 12(b) (1); and

(4) By February 19, 2021, Plaintiff will file a response brief

to Defendants’ motion under Rule 12(b) (1); and
Case 3:21-cv-00054-REP Document 8 Filed 02/03/21 Page 2 of 2 PagelD# 54

(5) By February 25, 2021, Defendants will file a reply brief
to the Rule 12(b)(1) motion; and

(6) Oral argument on the Defendants’ Rule 12(b) (1) motion, if
required, will be held at 10:00 AM on March 19, 2021.

It is so ORDERED.

/s/ Ast

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: February 3, 2021
